NOT DESIGNATED FOR PUBLICATION

                                              No. 123,983

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                            STATE OF KANSAS,
                                                Appellee,

                                                    v.

                                           MATTHEW J. BEESON,
                                               Appellant.


                                    MEMORANDUM OPINION

        Appeal from Lyon District Court; MERLIN G. WHEELER, judge. Opinion filed March 25, 2022.
Affirmed in part, vacated in part, and remanded with directions.


        Michelle A. Davis, of Kansas Appellate Defender Office, for appellant.


        Amy L. Aranda, first assistant county attorney, Marc Goodman, county attorney, and Derek
Schmidt, attorney general, for appellee.


Before ISHERWOOD, P.J., GREEN and BRUNS, JJ.


        PER CURIAM: Matthew J. Beeson pleaded guilty to one count of burglary and two
counts of forgery. Since Beeson was out on felony bond from a case in Greenwood
County when he committed the crimes, the trial court sentenced him to 32 months in
prison consecutive to his sentence in his Greenwood County case. The trial court also
ordered Beeson to pay $5,569.76 in restitution at a rate of $300 per month. Beeson now
appeals, arguing: (1) that the trial court's order of restitution is unworkable and an abuse
of its discretion, (2) that we should direct the trial court to issue a nunc pro tunc order to
correct the restitution order to reflect the trial court's oral pronouncement, and (3) that the


                                                    1
trial court abused its discretion when it ordered Beeson to serve his sentences
consecutively. We affirm the trial court on the first issue because Beeson has not
provided evidence that the restitution plan is unworkable. In the second issue, we vacate
the restitution order and sentence and remand to the trial court to issue a nunc pro tunc
order to correct the restitution order. Finally, as to the third issue, we vacate the
consecutive portion of the sentences because of the trial court's mistake of fact and
remand with directions to reconsider the order for consecutive sentences. Thus, we affirm
in part, vacate in part, and remand with directions.


                                            FACTS

       In May 2020, Beeson broke into Wright's Auto Sales in Emporia and stole checks
from the owner's car wash business. Beeson fraudulently used the checks at several local
businesses over the following few days. After Beeson's arrest, he agreed to plead nolo
contendere to one count of burglary and two counts of forgery. Beeson also agreed to pay
restitution for the damages related to all the charges—even the dismissed ones. He
entered the plea in January 2021.


Sentencing hearing

       Two months later, Beeson appeared for sentencing. Beeson's counsel, arguing for
a downward departure, noted that the crimes "occurred fairly shortly in proximity to each
other," that Beeson was under the influence of alcohol when he committed the crimes,
and that he sought to use the stolen money to fuel his alcoholism. Beeson told the trial
court that he wanted to attend inpatient alcohol treatment and that he could only do that if
he were on probation. He also claimed he had about $30,000 in other debts. The State
requested that the court impose 34 months' imprisonment—the aggravated presumptive
sentence—for the burglary charge and 18 months' imprisonment for the forgery charges.




                                               2
The State asked that the sentences be run consecutive to one another and consecutive to
Beeson's sentence from two Greenwood County cases.


         The presentence investigation (PSI) report revealed Beeson was in custody in
Greenwood County for felony DUI, transporting an open container, and attempted
identity theft. According to Beeson, the attempted identity theft happened on the same
day as his burglary of Wright's Auto Sales. It also showed Beeson had been on felony
bond in Coffey County when he committed the burglary and forgeries. Beeson had a
criminal history score of A.


         The trial court sentenced Beeson to 32 months' imprisonment—the midpoint
presumptive sentence—for the burglary charge and 16 months' imprisonment for the
forgery charges. The trial court set these sentences to run concurrent. The trial court
added:


                 "As a practical matter, however, service on this sentence will not begin until
         completion of the services in the Greenwood County cases. And it is my order that you
         will be—that the sentences in this case, pursuant to the special sentencing rule, are
         ordered to be served consecutively to the remaining balance of any time in [the
         Greenwood County cases], or the balance of any term that may be left in [the Coffey
         County case]."


         Just before the sentencing hearing ended, Beeson asked about the trial court's
application of Special Rule 10. According to Beeson, one Greenwood County conviction
was for an identity theft that occurred the same day as the Lyon County burglary, so he
could not have been out on bond when he committed it. The trial court explained:


                 "By statute I'm required to make any sentence that takes place in this case,
         because of the special sentencing rule, consecutive to any other outstanding sentences
         that you have. And I think we've noted there's a Special Sentencing Rule Number 10.



                                                      3
                 "The decision of whether or not you serve [the Greenwood County cases]
       concurrently with each other was entirely up to the district court in Greenwood County.
       I'm not ordering those two to be served consecutively. All I'm saying is that your
       sentence in this case is consecutive to whatever is left in those two cases."


       Beeson asked again why the trial court chose to run his Lyon County cases
consecutive to one of the Greenwood County cases. The trial court responded:


                 "Well, that's purely a decision that I get to make. Quite frankly, even if there
       wasn't a special sentencing rule my review of consecutive and concurrent decisions is
       simply that if you have an opportunity to discontinue the behavior between the time of
       the commission of the two offenses, generally speaking, I'm going to order them to be
       served consecutively and that's why I've done that in this case."


       The trial court set another hearing to discuss restitution and adjourned. On the
journal entry of sentencing, the trial court confirmed that the sentences would run
consecutive to the sentences from Coffey and Greenwood Counties. The trial court also
wrote that Special Rule 10 applied.


Restitution hearing

       About a month later, the trial court held a hearing to determine the appropriate
restitution order. The court heard testimony from Wright's Auto Sales' owner and a
claims representative from Wright's Auto Sales' insurance company, who both testified
about the damages. Beeson then testified that he owed more than $20,000 from his other
criminal cases and about $20,000 in child support. As for his earnings potential, he
claimed he could earn over $30 per hour if he could get a job welding, which he was
trained to do.




                                                      4
       After the testimony, the State asked the court to order Beeson to pay $6,849.20 in
restitution to Wright's Auto Sales, the bank, and the insurance company. Beeson's counsel
asked that the court ensure that the restitution order was workable considering Beeson's
debts to other courts and back child support. Beeson's counsel also noted that he would
be incarcerated for at least three years and would not begin paying until his release.


       After the trial court examined the details of each restitution request, it turned to
Beeson's earnings potential. The court remarked, "Mr. Beeson has something going for
him in his future in that he is certainly an employable individual at a—what I would
consider to be a highly-skilled trade. He has the capacity to make significant earnings."
At the same time, though, the court noted that Beeson already owed over $40,000 to
courts and in child support. With that in mind, the court stated:


       "I think Mr. Beeson, should he be employed as he indicates that he has, is capable of
       making payment of that obligation; although, it's going to come on a very slow basis.
       And so what I'm going to do is, I am going to set for him a payment plan of $300 a month
       until the matter is paid. That payment plan to be collectible either during the course of his
       incarceration, if he has earnings while incarcerated, or as a condition of postrelease
       supervision. I think that will fulfill both the workability and plan components that the
       Court is required to consider in the matter of restitution."


       The trial court adjourned.


       After the hearing, the trial court filed a journal entry, which did not make clear
that the restitution is not due until Beeson's release from prison. Instead, it said: "[T]he
defendant shall pay the sum of $300.00 per month towards restitution until paid in full."


       Beeson timely appeals.




                                                     5
                                          ANALYSIS

Did the trial court abuse its discretion by ordering Beeson to make unworkable
restitution payments?

       Beeson argues that the trial court's restitution order violates K.S.A. 2020 Supp. 21-
6604(b)(1), which prohibits a trial court from entering a restitution order if "the court
finds compelling circumstances that would render a plan of restitution unworkable." He
also claims the newer version of the statute, which applies retroactively and requires
restitution be due immediately, should not apply here. Beeson objected to the order's
workability before the trial court, so this claim is properly preserved for review. State v.
King, 288 Kan. 333, 356, 204 P.3d 585 (2009).


       Workability

       When a defendant claims a trial court's restitution plan is unworkable, this court
reviews it under an abuse of discretion standard. State v. Shank, 304 Kan. 89, 93, 369
P.3d 322 (2016). The trial court abuses its discretion if no reasonable person would agree
with its decision, or it is based in an error of law or fact. 304 Kan. at 92. Restitution is the
rule and a finding that restitution is unworkable is the exception. State v. Holt, 305 Kan.
839, 842, 390 P.3d 1 (2017). To that end, Beeson bears the burden of establishing
compelling circumstances that show why he cannot make the required payments. 305
Kan. at 842.


       Workability should not be determined by a rigid formula. See State v. Meeks, 307
Kan. 813, 819, 415 P.3d 400 (2018) ("We are wary of the rigid definition of 'unworkable'
that may be taking shape as a result of the numerous Court of Appeals decisions.").
Instead, courts should evaluate unworkability claims case by case. In doing so, they
should consider the defendant's income, present and future earning capacity, living
expenses, debts and financial obligations, and dependents. And in all cases, the trial court


                                               6
should keep in mind the twin goals of restitution: compensation for victims and
deterrence and rehabilitation of the guilty. 307 Kan. at 820.


       Beeson argues the trial court's order was "speculative in nature" because it relied
on his claim that he would make $30 per hour as a welder. He claims that his criminal
history will affect his ability to obtain employment, and if he cannot make a welder's
wage, he will be unable to pay $300 per month in restitution.


       But this argument contradicts law that Beeson quotes in his brief: the Meeks
factors permit trial courts to consider "present and future earning capacity" when
formulating restitution plans. (Emphasis added.) 307 Kan. at 820. Future earning capacity
is speculative in nature, so a trial court could never predict a defendant's future income
with pinpoint accuracy. Instead, it must rely on the defendant's testimony to determine
the appropriate amount and rate of repayment. As for the effect Beeson's criminal history
will have on his future earnings, this too is an unknown issue. A court cannot predict how
a defendant's criminal history might affect his or her wages. Again, a defendant's
testimony provides the trial court a basis by which it can craft a workable restitution plan.


       Indeed, Kansas courts have affirmed restitution orders that relied on speculative
future earnings. In Meeks, for instance, the defendant argued his $14,356.21 restitution
order was unworkable because he had no income, had multiple financial obligations, and
was incarcerated. Yet despite the defendant's precarious financial situation, he "did not
provide evidence to show that he would be unable to pay restitution after his release from
prison." 307 Kan. at 821. And since the defendant did not present evidence that he could
not work, the court held that the order was reasonable. In short, then, the court affirmed
an order that relied on speculation that the defendant would obtain employment and earn
income after his release from prison. Beeson testified that he hopes to earn a high wage
after his release from prison, and the court used that information to formulate the
restitution order. In State v. Goeller, 276 Kan. 578, 77 P.3d 1272 (2003), the Kansas


                                              7
Supreme Court similarly affirmed a trial court's restitution plan when the defendant
challenged its workability. The court held that the defendant "presented no evidence of
his inability to pay, and his own and his counsel's statements about his former and likely
future employment are adequate to uphold the district judge's choice of amount under our
abuse of discretion standard of review." (Emphasis added.) 276 Kan. at 583. Here too,
Beeson's statements about his future earning capacity are enough to affirm the court's
judgment.


       Finally, Beeson argues the total restitution amount of $5,569.76 is unworkable
because of his existing financial obligations. He says his "priority debt" is past-due child
support, and he will have little to no money left after he pays the child support and
provides for his necessities. Yet, Beeson has provided no evidence that the added
restitution debt makes for an unreasonable financial burden. On the other hand, the State
notes that a $300 monthly payment would be 6 percent of Beeson's monthly income if he
earns $30 per hour and 20 percent of his income if he earned $10 per hour. Under both
plans, Beeson would pay off the balance of the order in around 18 months.


       While the Meeks court warned this court against rigid workability formulas, it
helps to compare this plan to other cases. Beeson cites State v. Herron, 50 Kan. App. 2d
1058, 1060-61, 335 P.3d 1211 (2014), where the court ordered the defendant—who made
$680 per month and had practically no disposable income—to pay $6,864 per month in
restitution. Despite the defendant's poverty, the State suggested she pay $10 per month
for 57 years despite her 18-month probation term. If the defendant wanted to pay the
restitution during her probation term, though, she would have to pay $381 per month—
over half of her total income. The court found those options unworkable and vacated the
trial court's order.


       Compare this with State v. Holt, 305 Kan. 839, 844, 390 P.3d 1 (2017), where the
defendant invoked Herron to argue his restitution plan—which required him to pay


                                              8
$12,000 in restitution despite his prison income of $9 per month—was unworkable. But
the Kansas Supreme Court said Herron was distinguishable because the restitution was
not immediately payable and the defendant did not demonstrate a future inability to pay
the restitution. And because the defendant could not meet his burden to show the
restitution plan would be unreasonable in the future, it was not unworkable. The court
affirmed the trial court's restitution order. 305 Kan. at 844-45.


       So too here, Beeson has cited his other financial obligations to argue the restitution
plan is unworkable. But unlike Herron, he has not shown why a $300 per month payment
would be impracticable or unreasonably burdensome, especially if he accomplishes his
stated goal of earning $30 per hour as a welder. Further, if Beeson timely makes the
required payments, he will pay the restitution in full in 18 months—a far cry from the 57-
year term in Herron. Since Beeson has not established that no reasonable person would
agree with the restitution plan, he has not met his burden to show unworkability. See
Shank, 304 Kan. at 92. We affirm the trial court's restitution order.


       K.S.A. 2020 Supp. 21-6604(b)(1) and Retroactivity

       Beeson also claims the plan is unworkable because Beeson cannot pay $300 per
month while incarcerated. He says the court did not clarify whether the amount was
collectible while he was incarcerated and would be sent to collections if he cannot pay.
Kansas courts have held that restitution—unless the trial court explicitly says
otherwise—is not subject to collection until the defendant's release from incarceration.
See State v. Alcala, 301 Kan. 832, 840, 348 P.3d 570 (2015); see also State v. Alderson,
299 Kan. 148, 151, 322 P.3d 364 (2014) (restitution not due while prisoner incarcerated
unless trial court unambiguously declares contrary intent on the record).


       However, the Legislature changed the law on restitution repayment in 2020. While
the 2019 version of the restitution statute did not specify when restitution was due, the


                                              9
newer version provides that restitution is due immediately unless: (A) The court orders
that the defendant be given a specified time to pay or be allowed to pay in specified
installments; or (B) the court finds compelling circumstances that would render
restitution unworkable, either in whole or in part. K.S.A. 2020 Supp. 21-6604(b)(1).
Here, though, the crime occurred before the 2020 statute went into effect. But the new
statute also provides: "The amendments made to this section by this act are procedural in
nature and shall be construed and applied retroactively." K.S.A. 2020 Supp. 21-6604(v).
The trial court ordered restitution in April 2021, so the amendment's retroactivity clause
applies to his pre-amendment crime. And if the amendment applies retroactively,
Beeson's argument has merit—it would be difficult to pay $300 per month in restitution if
it is due while he is in prison.


       Retroactive application of a statute implicates the United States Constitution's Ex
Post Facto Clause. U.S. Const. art. I, § 10. The Legislature cannot immunize a law from
ex post facto scrutiny by labelling it "procedural"; subtle ex post facto violations are no
more permissible than overt ones. Collins v. Youngblood, 497 U.S. 37, 46, 110 S. Ct.
2715, 111 L. Ed. 2d 30 (1990). An ex post facto violation occurs when a statute applies to
acts committed before the statute went into effect and application of the statute
disadvantages the defendant. State v. Todd, 299 Kan. 263, 277-78, 323 P.3d 829 (2014).
The new statute's retroactivity clause means the first element applies. As for the second
element—the amendment's disadvantage to Beeson—the Kansas Supreme Court recently
provided guidance in State v. Patton, 315 Kan. ___, 503 P.3d 1022 (2022). There, the
defendant challenged the retroactive application of an amendment that required the trial
court to count his prior out-of-state convictions to determine his repeat offender status.
The court looked to the three types of disadvantages outlined in Beazell v. Ohio, 269 U.S.
167, 169-70, 46 S. Ct. 68, 70 L. Ed. 216 (1925): (1) statutes that punish as a crime
conduct that was innocent when the person committed it; (2) statutes that increase the
punishment for a crime after its commission; and (3) statutes that deprive a person of a
defense to a crime available when it was committed. The Patton court concluded the


                                             10
second disadvantage applied to the defendant because the new scheme led to a more
severe punishment than he would have received under the old one. Thus, retroactive
application violated the Ex Post Facto Clause. 503 P.3d at 1032.


       The first and third disadvantages are facially inapplicable. But does the 2020
amendment to the restitution statute increase the punishment for the crime? Beazell
contains a carve-out for retroactive laws that are simple procedural changes. See 269 U.S.
at 170. Procedural laws provide or regulate the steps by which one who violates a
criminal statute is punished, while substantive laws declare crimes and prescribe
punishments. State v. Hutchison, 228 Kan. 279, 287, 615 P.2d 138 (1980). In Tonge v.
Werholtz, 279 Kan. 481, 487, 109 P.3d 1140 (2005), the Legislature amended a
regulation to extend the time in which it could collect disciplinary restitution from
prisoners. Facing an ex post facto challenge, the Kansas Supreme Court held no violation
occurred because "[c]hanging the method of collecting disciplinary restitution is a change
in procedure and has no effect on the underlying disciplinary infractions or the amount of
restitution ordered." 279 Kan. at 489, 490. So too here, the Legislature did not change the
amount of restitution that Beeson owed; it simply changed the timeline on which the
restitution was to be collected. To that end, the amendment did not increase Beeson's
punishment and did not violate the Ex Post Facto Clause.


       Because retroactive application of K.S.A. 2020 Supp. 21-6604(b)(1) does not
violate the Ex Post Facto Clause, it properly applies to the trial court's restitution order. If
the restitution payments were due immediately, he would have to begin payments while
in prison. Here, though, the trial court said, "I am going to set for him a payment plan of
$300 a month until the matter is paid. That payment plan to be collectible either during
the course of his incarceration, if he has earnings while incarcerated, or as a condition of
postrelease supervision." (Emphasis added.) In other words, the trial court's order was
qualified—Beeson must only make restitution payments if he earns money in prison.
Under K.S.A. 2020 Supp. 21-6604(b)(1)(A), restitution is not due immediately if the trial


                                              11
court orders "the defendant be given a specified time to pay or be allowed to pay in
specified installments." The trial court here specified the conditions under which Beeson
must pay his restitution in prison, and if he does not make adequate earnings there, he
will not have to pay. The trial court's $300-per-month restitution plan does not
automatically apply while Beeson is incarcerated.


       In sum, the trial court's restitution order is not unworkable because Beeson has not
shown he will be unable to pay. And although K.S.A. 2020 Supp. 21-6604(b)(1)(A)
applies retroactively, the trial court's order provides for Beeson to avoid immediate
payments if he does not earn money while in prison. The restitution plan, as set forth by
the trial court at the restitution hearing, is workable. Therefore, we affirm the trial court.


Should we direct the trial court to issue a nunc pro tunc order to correct the journal entry
of restitution?

       Beeson's next argument relates to the first. At the restitution hearings, the trial
court ordered the restitution payments to be collected during Beeson's incarceration if he
had earnings while incarcerated. Under the written order of restitution, though, restitution
payments are collectible regardless of Beeson's earnings. Beeson argues that we should
order the trial court to issue a nunc pro tunc order to correct this discrepancy. The State
agrees that the restitution order was incorrect and that the nunc pro tunc order is the
appropriate remedy.


       Although Beeson did not object at the trial court, K.S.A. 2020 Supp. 22-3504(b)
permits us to correct clerical mistakes in orders at any time. Whether the trial court's
order should be corrected is a question of law over which we exercise unlimited review.
State v. Vanwey, 262 Kan. 524, 527, 941 P.2d 365 (1997).




                                              12
       As outlined earlier, the trial court's order provided for Beeson to avoid immediate
restitution payments if he made no money in prison. The trial court's spoken intent to
defer collection until Beeson's release, unless he has earnings in prison, is correct and the
journal entry should be corrected to reflect the actual sentence imposed. State v. Mason,
294 Kan. 675, 677, 279 P.3d 707 (2012). The trial court can correct an erroneous journal
entry with a nunc pro tunc order to reflect the sentence pronounced from the bench. 294
Kan. at 677. As a result, we remand with directions to the trial court to issue a corrected
journal entry that reflects its actual order pronounced from the bench.


Did the court abuse its discretion when it ordered Beeson to serve his sentence
consecutively to his sentences in other jurisdictions?

       Finally, Beeson argues the trial court made a mistake of fact when it found that he
was on felony bond when he committed the offenses and ordered him to serve his
sentence consecutively to his Greenwood County sentences. The State offers two
rebuttals: (1) that we lack jurisdiction to hear this claim because the sentence fell within
the presumptive sentence range and (2) that Beeson was on felony bond for a case from
Coffey County, so the finding was proper.


       Jurisdiction

       The State points to K.S.A. 2020 Supp. 21-6820(c)(1), which prohibits appellate
courts from reviewing sentences within the presumptive sentence for the crime, to argue
that we have no jurisdiction to hear Beeson's claim. For his part, Beeson argues that we
may review a claim that the trial court improperly applied its discretionary authority even
if it ultimately imposed a presumptive sentence.


       Beeson cites State v. Cisneros, 42 Kan. App. 2d 376, 378, 212 P.3d 246 (2009), to
argue jurisdiction is proper. There, after the State moved to revoke the defendant's
probation, the trial court judge—who was not the sentencing judge—refused to reduce


                                             13
the defendant's prison sentence because he believed he did not have the statutory
authority to do so. On appeal, the State argued the court was without jurisdiction because
the prison sentence fell within the presumptive range. But a panel of this court held that
jurisdiction was proper because the defendant was "not appealing the term or length of
his sentence so much as he is appealing the district court's judgment that it had no power
to reduce his sentence upon revoking his probation." 42 Kan. App. 2d at 379. The
defendant asked the court to interpret the relevant statute, not the court's judgment on the
length of the sentence, so the court had jurisdiction.


       Our Supreme Court relied on Cisneros in State v. Warren, 297 Kan. 881, 883, 304
P.3d 1288 (2013), where the trial court held that the applicable statute barred it from
considering a downward departure based on the small amount of marijuana the defendant
possessed. On appeal, the State again argued jurisdiction was improper because the
sentence was within the presumptive range, but the court held jurisdiction was proper
because the appeal concerned the trial court's statutory authority, not the appropriateness
of the sentence itself. 297 Kan. at 884. Rather than asking the court to second-guess the
trial court's exercise of its discretion that led to the presumptive sentence, the defendant
asked the court to clarify what the statute allowed it to consider. Thus, the issue did not
focus on the sentence. But instead, the issue focused on the trial court's statutory
authority. So under Cisneros and Warren, an appellate court may review a presumptive
sentence if the question involves an interpretation of the trial court's statutory authority.


       Here the trial court relied on the special sentencing rule under K.S.A. 2019 Supp.
21-6606(d) to order the Lyon County sentence consecutive to the two Greenwood County
cases. As a result, we have jurisdiction because this appeal concerns the trial court's
proper application of the sentencing rule under K.S.A. 2020 Supp. 21-6606(d).




                                              14
       The trial court's mistake of fact

       Beeson argues the trial court committed a mistake of fact when it found he was on
felony bond in Greenwood County when he committed the crimes in Lyon County. He
claims that the PSI report showed the special rule for felony bond applied to one Coffey
County case, but not the Greenwood County cases. Thus, he maintains that the trial court
misread the PSI report. Lyon County, however, argues that the PSI report accurately
reflected Beeson's status for his Coffey and Greenwood County cases.


       For over a century, Kansas courts have recognized that trial court judges have the
discretion to order either a consecutive or concurrent sentence so long as doing so reflects
legislative policy. State v. Quested, 302 Kan. 262, 285, 352 P.3d 553 (2015). To that end,
we review whether the trial court abused its discretion. The trial court does so if its action
(1) is arbitrary, fanciful, or unreasonable; (2) is based on an error of law; or (3) is based
on an error of fact. State v. Baker, 297 Kan. 482, 484, 301 P.3d 706 (2013).


       In ordering Beeson to serve his sentence consecutively to his other sentences, the
trial court relied on Special Rule 10, which requires trial courts to order new sentences
consecutive to previous sentences if the defendant was on felony bond when he
committed the crime. K.S.A. 2019 Supp. 21-6606(d) (the statutory basis for Special Rule
10). The PSI report shows—and Beeson concedes—that he was out on bond in Coffey
County when he committed the crimes at issue in this appeal. Under Special Rule 10,
then, the trial court must run his sentence consecutive to his Coffey County sentence.
Nevertheless, the PSI report did not state that Special Rule 10 applied to the 2020
Greenwood County cases. Thus, the remaining issue is whether the court erroneously
believed Beeson was on bond in both Coffey and Greenwood County when he committed
the crimes.




                                              15
       A close look at the transcript from the sentencing hearing reveals that the court
was mistaken. The court stated, "[I]t is my order that you will be—that the sentences in
this case, pursuant to the special sentencing rule, are ordered to be served consecutively
to the remaining balance of any time in [Greenwood County] or the balance of any term
that may be left in [Coffey County]." This suggests the court believed the Greenwood and
Coffey County cases all fell under Special Rule 10. Later, when Beeson questioned the
sentence, the trial court said, "By statute I'm required to make any sentence that takes
place in this case, because of the special sentencing rule, consecutive to any other
outstanding sentences that you have. And I think we've noted there's a Special Sentencing
Rule Number 10." This explicitly indicates that the trial court believed Beeson was on
felony bond in the two Greenwood County cases when he committed the crimes in Lyon
County.


       The State provides an alternative explanation. After the trial court cited the special
sentencing rule, Beeson again questioned its reasoning. The court responded:


               "Well, that's purely a decision that I get to make. Quite frankly, even if there
       wasn't a special sentencing rule my review of consecutive and concurrent decisions is
       simply that if you have an opportunity to discontinue the behavior between the time of
       the commission of the two offenses, generally speaking, I'm going to order them to be
       served consecutively and that's why I've done that in this case."


       The State argues that this was the real reason the trial court ordered the Lyon
County sentence consecutive to Beeson's sentences in the two Greenwood County cases.
The State's reasoning is unpersuasive because the trial court's earlier statements about its
application of Special Rule 10 are unambiguous. As a result, the trial court ordering the
Lyon County sentence consecutive to the Greenwood County cases would seem to be
based on a mistake of fact. Because the current record before us shows that the trial court
relied on a mistake of fact in applying the special sentencing rule to order the Lyon
County prison sentence consecutive to the Greenwood County cases, this constituted an

                                                   16
abuse of discretion. Thus, we vacate the consecutive portion of the sentence and remand
to the trial court to reconsider its order for consecutive sentences.


       Affirmed in part, vacated in part, and remanded with directions.




                                              17